                Case 2:20-cr-00112-JAM Document 57 Filed 07/26/21 Page 1 of 3


     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
     5701 Lonetree Blvd., Suite 312
 2
     Rocklin, CA 95765
 3   Tel. (916) 447-8600
     Fax (916) 930-6482
 4   E-Mail: david.fischer@fischerlawoffice.com
 5
     Attorney for Defendant
     JOSEPH CUARON
 6

 7
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                  )       No. 2:20-cr-00112 JAM
                                                )
11
                                                )       STIPULATION AND ORDER
            Plaintiff,                          )       FOR CONTINUANCE OF STATUS
12
                                                )       CONFERENCE
     v.                                         )
13
                                                )
     JOSEPH CUARON,                             )
14
                                                )
                                                )
15          Defendant.                          )
                                                )
16
                                                )
                                                )
17

18
                                         STIPULATION
19          Plaintiff, United States of America, by and through its counsel, Assistant United
20
     States Attorney David Spencer, and Defendant Joseph Cuaron, by and through his
21
     counsel, David Fischer agree and stipulate to vacate the date set for status conference,
22

23   August 3, 2021, at 9:30 a.m., in the above-captioned matter, and to continue the status
24
     conference for Joseph Cuaron only to August 10, 2021, at 9:30 a.m. in the courtroom of
25
     the Honorable John A. Mendez for a status conference and likely change of plea
26

27   hearing.
28
            By previous order, this case was set for status conference on August 3, 2021.


                                                    1
              Case 2:20-cr-00112-JAM Document 57 Filed 07/26/21 Page 2 of 3



 1
     Defense counsel requests a continuance in order to further prepare, confer with his

 2   client, review the discovery, and otherwise prepare for trial or resolution of this case.
 3
     The Government does not object to this continuance. Based upon the foregoing, the
 4
     parties stipulate that that the ends of justice served by granting the continuance
 5

 6   outweighs the best interest of the public and the defendants in a speedy trial. The parties
 7
     also agree and stipulate that time under the Speedy Trial Act should be excluded as of
 8
     August 3, 2021, through and including August 10, 2021; pursuant to 18 U.S. §3161
 9

10   (h)(7)(A) and (B)(iv)[reasonable time to prepare] and General Order 479 [Local Code
11
     T4]. Accordingly, the parties respectfully request the Court adopt this proposed
12
     stipulation
13

14

15   IT IS SO STIPULATED.
16

17   Dated: July 22, 2021                      PHILLIP A. TALBERT
18                                             Acting United States Attorney

19                                             By: /s/ David Spencer
20
                                               DAVID SPENCER
                                               Assistant United States Attorney
21

22
     Dated: July 22, 2021                      /s/ David Fischer
23                                             DAVID FISCHER
24
                                               Attorney for Defendant
                                               JOSEPH CUARON
25

26

27

28




                                                  2
              Case 2:20-cr-00112-JAM Document 57 Filed 07/26/21 Page 3 of 3


                                               ORDER
 1
            IT IS HEREBY ORDERED, the Court having received, read, and considered the
 2
     parties’ stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in
 3
     its entirety as its order. The Court specifically finds the failure to grant a continuance in
 4
     this case would deny counsel reasonable time necessary for effective preparation,
 5
     considering the exercise of due diligence. The Court finds the ends of justice are served
 6
     by granting the requested continuance and outweigh the best interest of the public and
 7
     defendants in a speedy trial. The Court orders from the time of the parties’ stipulation,
 8
     August 3, 2021, up to and including August 10, 2021, shall be excluded from
 9
     computation of time within which the trial of this case must be commenced under the
10
     Speedy Trial Act, pursuant to 18 U.S.C.§ 3161(h)(7)(A) and (B)(iv) [reasonable time for
11
     counsel to prepare] and General Order 479 [Local Code T4]. It is further ordered the
12
     August 3, 2021 status conference shall be continued until August 10, 2021, at 9:30 a.m.
13

14
     IT IS SO FOUND AND ORDERED this 23rd day of July, 2021.
15

16

17
     DATED: July 23, 2021                   /s/ John A. Mendez
18                                          THE HONORABLE JOHN A. MENDEZ
19                                          UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28




                                                  3
